DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the bolts used to fix the main shaft to the transmission sleeve of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 
Figure 1 shows an un-numbered component extending from the transmission sleeve 13 toward the main shaft 1, however the component appears to stop short of contacting the main shaft. It is not clear if the un-numbered component is actually a bolt.

    PNG
    media_image1.png
    464
    824
    media_image1.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
Page 4, lines 6-22 contain only a single sentence which contains multiple clauses which appear to contain separate concepts. The sentence should be broken up to clarify the separate concepts. For instance, the commas on lines 8, 10, 13, 15, 17, and 18 could be replaced with periods to create several sentences. 
Appropriate correction is required.

Examiner’s Comment
Page 4, lines 17-18 refer to “a plurality of groups of springs 16” which abut against “the part” between the upper and lower moving ring seats. The terminology “a plurality of groups” suggests there are multiple groups, and each group has more than one spring. This would result in a minimum of four springs. It is unclear if this description is accurate. Figures 1 and 2 show at most two springs. Since the specification appears to be a translation from the foreign priority document, the description may have been mistranslated. The examiner respectfully requests the applicant review the specification to ensure the description of the invention is accurate. 

Claim Objections
Claims 1-6 are objected to because of the following informalities:  
Claim 1 introduces numerous components with the word “the” and thus the components lack proper antecedent basis. In each instance, the word “the” should be replaced by “a” or “an” as appropriate. The instances occur in:
Line 7: “the main shaft” and “the inner walls”,
Line 9: “the outer sides” of the upper and lower static rings,
	Lines 10-11: “the inner sides” of the upper and lower static rings,
	Line 12: “the upper and lower inner walls”,
	Line 15: “the cavity”, “the inner wall”, 
	Line 17: “the part”,
	Line 19: “the parts”.
	Claims 2-6 depend from claim 1 and are objected to for depending from an objected claim.
	Line 1 of claims 2-6 all recite “The independent oil cavity sealing structure for a submersible electric pump” and the word “a” before “submersible electric pump” should be changed to “the” since the “submersible electric pump” is already introduced in claim 1.
	Claim 2, line 6 recites “the end cover of the support bearing” and instances of “the” should be changed to “an” and “a”, respectively, to properly introduce the features. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1, lines 16-18 refer to “a plurality of groups of springs” which abut against “the part between the upper and lower moving ring seats”, which raises a few issues. First, as noted above, it is unclear if the terminology “a plurality of groups of springs” is accurate. There is not clear support for multiple groups of multiple springs in the specification or drawings. Second, it is unclear what is meant by “the part” between the upper and lower moving ring seats. Upon inspection of the specification, page 4, lines 17-18 recite the same language regarding the plurality of groups of springs abutting against “the part” between the upper and lower moving ring seats. The specification does not identify “the part” or provide further details about its structure. Figure 1 shows the springs 16 attaching directly to the upper moving ring seat 14 and lower moving ring seat 15. An additional “part” between the upper and lower moving ring seats is not provided. 
Claim 1, lines 18-21 recite “the upper and lower moving rings which are provided in the transmission sleeve are supported by the parts, opposite to each other, of the upper and lower moving ring seats through the O-shaped rings”, however there does not appear to be support for the O-shaped rings providing support for the moving rings or moving ring seats.
Page 4, lines 10-22 describe the O-shaped rings as being on the outer sides of the static rings, and the static rings are attached to the housing and are not in the transmission sleeve. Figure 1 shows the O-shaped rings 8 as being radially between the upper and lower static ring supporting bosses 6, 7, and the upper and lower static rings 9, 10 and axially above and below the upper and lower pressing plates 11, 12. The transmission sleeve is axially between the upper and lower pressing plates 11, 12 and radially surrounding the upper and lower moving rings 17, 18 and the springs 16. The O-shaped rings are not adjacent to the transmission sleeve, and therefore there does not appear to be support for the moving rings being supported by parts of the moving ring seats through the O-shaped rings as claimed. 
	The applicant has not provided sufficient disclosure to show possession of the claimed invention. Under 35 USC 112(a), possession is shown by describing the claimed invention. Claim 1 contains subject matter which was not described in such a way as to reasonably convey that the inventor or joint inventors had possession of the claimed invention, and therefore, claim 1 is rejected under 35 USC 112(a) for failing the written description requirement.
	Claims 2-6 depend from claim 1 and contain its limitations and therefore are rejected for the same reason.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1 is non-enabling because one having ordinary skill in the art could not make or use the invention from the disclosure coupled with information known in the art without undue experimentation. An analysis of the Wands factors reveals that the following factors weigh against enablement: the amount of direction provided by the inventor and the quantity of experimentation. In re Wands, 858 F.2d 731 (Fed. Cir. 1988); MPEP §2164.01(a). It is noted that the determination of undue experimentation is reached by weighing all the factors and that no single factor is dispositive (MPEP §2164.01(a)).
	Claim 1, lines 10-13 state “the inner sides of the upper and lower static rings are tightly pressed by the O-shaped rings through the upper and lower pressing plates which are fixedly connected with the upper and lower inner walls of the housing” however it is unclear how the O-shaped rings tightly press the inner sides of the static rings through the pressing plates. 
	Page 4, lines 10-12 recite the same language as the claim, however the specification does not provide further details about how the O-shaped rings tightly press the static rings. Figure 1 shows the O-shaped ring 8 on the radially outer sides of the static rings 9 and 10 and the pressing plates 11 and 12 are axially spaced from the O-shaped rings. Since the pressing plates are axially spaced from the O-shaped rings, they do not press the O-shaped rings radially toward the static rings. It is unclear how the pressing plates cause the O-shaped rings to tightly press the static rings. 
	Claim 1, lines 16-18 recite “a plurality of groups of springs provided in the axial direction of the main shaft of the electric pump abut against the part between the upper and lower moving ring seats” and as explained above, it is unclear if there is support for the number of springs and it is unclear what “part” the springs abut against. 
Page 4, lines 17-18 suggest a minimum of four springs, but at most two are shown in Figure 1. Page 4, lines 17-18 recite the same language as the claim, but do not describe a “part” which is between the upper and lower moving ring seats and the springs.
Claim 1, lines 18-21 recite “the upper and lower moving rings which are provided in the transmission sleeve are supported by the parts, opposite to each other, of the upper and lower moving ring seats through the O-shaped rings” which raises two issues. First, it is unclear what is meant by “the parts…of the upper and lower moving ring seats”. Second, the O-shaped rings are not in the transmission sleeve or adjacent to the moving ring seats, and thus it is unclear how the O-shaped rings support the moving rings. 
Page 4, lines 18-21 recite the same language as the claim, and do not identify or provide additional details regarding “the parts” of the upper and lower moving ring seats. Are the “parts” separate components of the moving ring seats or sub-components? 
Page 4, lines 10-22 describe the O-shaped rings as being around the static rings, and the static rings are attached to the housing, and are not in the transmission sleeve. The O-shaped rings are not adjacent to the moving rings or moving ring seats, and thus is it unclear how to arrange the components such that the moving rings are supported by the moving ring seats through the O-shaped rings. 
	Upon the weight of all of these factors, one of ordinary skill in the art would not have been enabled by the originally filed disclosure to make and/or use the claimed invention without undue experimentation and therefore claim 1 is not enabled.
	Claims 2-6 depend from claim 1 and contain its limitations and therefore are rejected for the same reasons. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, lines 16-18 refer to the plurality of springs abutting against “the part” between the upper and lower moving ring seats. As explained above, the written description does not identify “the part” or describe its structure. Claim 1 does not describe its details or structure either. The scope covered by the unknown part is unclear. 
	Claim 1, lines 18-20 refer to the upper and lower moving rings being supported by “the parts” of the upper and lower moving ring seats, which raise the same issue. Neither the claim nor specification identify or describe the “parts” and thus the scope covered by them is unclear. 
	Claims 2-6 depend from claim 1 and contain its limitations and therefore are rejected for the same reasons.
	Claim 3, line 3 recites “the spring” however claim 3 depends from claim 1 which introduced “a plurality of groups of springs” and it is unclear to which “spring” claim 3 refers. 
	Claim 3, line 4 refers to “the part” of claim 1. If claim 1 is amended to overcome the rejection, then claim 3 should be amended accordingly.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 3,526,469 to Lipe teaches a seal system for a pump, the seal system having static rings, a moving ring, and springs. The cavity having the seal is filled with lubrication. US 3,301,191 to Warren teaches a seal system for a pump shaft, the seal system having static rings, O-shaped rings, moving rings, a spring, and a transmission sleeve. WO 99/05436 to Murai teaches a seal system for a pump shaft, wherein the seal system has static rings, moving rings, and a spring. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON GREGORY DAVIS whose telephone number is (571)270-3289. The examiner can normally be reached M, Tu: 8:00-5:30, W, Th: 8:00-5:00, F: 8:00-11:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON G DAVIS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/RICHARD A EDGAR/Primary Examiner, Art Unit 3799